Citation Nr: 1828689	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  11-33 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to February 7, 2011, and in excess of 50 percent from February 7, 2011 to December 10, 2015, for chronic brain syndrome and depressive disorder, to include consideration of separate disability ratings.

2.  Entitlement to a rating in excess of 10 percent for chronic brain injury with headaches from December 10, 2015, to include consideration of separate disability ratings.

3.  Entitlement to a rating in excess of 70 percent for major depressive disorder (previously rated with chronic brain syndrome) from December 20, 2015.

4.  Entitlement to a rating in excess of 30 percent prior to July 22, 2015, and in excess of 60 percent from July 22, 2015, for postoperative residuals of left tibia fracture with post-operative residuals of supra-imposed left knee injury (previously DC 5262).

5.  Entitlement to a separate disability rating for left knee instability.
6.  Entitlement to a rating in excess of 40 percent for right trapezius muscle strain with post-operative interior scalene syndrome.

7.  Entitlement to a rating in excess of 10 percent for otitis externa.

8.  Entitlement to a rating in excess of 10 percent for painful left anterior mid-shin scar associated with postoperative residuals of left tibia fracture with post-operative residuals of supra-imposed left knee injury, to include entitlement to a rating prior to July 22, 2015.

9.  Entitlement to a compensable rating for left anterior mid-shin scar, deep and nonlinear associated with postoperative residuals of left tibia fracture with post-operative residuals of supra-imposed left knee injury.

10.  Entitlement to a compensable rating for left lower extremity scars, superficial and nonlinear associated with postoperative residuals of left tibia fracture with post-operative residuals of supra-imposed left knee injury.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the purpose of establishing entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, and rating decisions of August 2015 and December 2015 of VA's Appeals Management Center.

The Board remanded this matter in January 2015 and April 2017.

As explained below, the issue of entitlement to a separate disability rating for left knee instability has been added to the list of issues on appeal.

The issues of entitlement to an increased rating for right trapezius muscle strain with post-operative interior scalene syndrome and entitlement to a TDIU for the purpose of establishing entitlement to SMC pursuant to 38 U.S.C. § 1114(s) are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period under appellate review, chronic brain syndrome has been manifested by no greater than Level 2 impairment of any residual of TBI, exemplified by some impairment of attention, concentration, and executive functions, some impairment of judgment, mildly decreased and moderate slowing of motor activity, and mild dizziness.

2. From May 13, 2009 to December 10, 2015, the Veteran's major depressive disorder manifested by such symptoms as anger, frustration, social isolation, and sleep disturbance; the preponderance of the evidence is against finding symptoms productive of occupational and social impairment with reduced reliability and productivity.

3.  From December 10, 2015, the Veteran's major depressive disorder is manifested by such symptoms as insomnia, low energy and fatigue, feelings of hopelessness, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships; the preponderance of the evidence is against finding that the symptoms are productive of total occupational and social impairment.

4.  Throughout the period under appellate review, the Veteran's migraine headaches are manifested by pain, nausea, sensitivity to light and sound, and dizziness; there have not been characteristic prostrating attacks of headache pain averaging one in two months.

5.  Since May 13, 2010, the Veteran's left tibia fracture with supra-imposed left knee injury, status post total knee replacement, is manifested by severe, painful motion and weakness of the left lower extremity; there has been no more than moderate instability of the left knee.

6.  Throughout the period under appellate review, otitis externa is manifested by swelling, dry and scale or serous discharge, and itchiness requiring frequent and prolonged treatment.

7.  From May 13, 2010, the Veteran's left anterior mid-shin scar associated with post-operative residuals of left tibia fracture with post-operative residuals of supra-imposed left knee injury is manifested by pain; there are not three or four painful or unstable scars, or one or two painful or unstable scars with at least one scar being both painful and unstable.

8.  The Veteran's deep, nonlinear surgical scar of the left anterior mid-shin associated with post-operative residuals of left tibia fracture with post-operative residuals of supra-imposed left knee injury has been painful but not unstable and measures 2.8 square inches (18.0 square cm.).

9.  The Veteran's superficial, nonlinear scars of the left lower extremity associated with post-operative residuals of left tibia fracture with post-operative residuals of supra-imposed left knee injury have been neither painful nor unstable, with the three scars measuring 0.4 square inches (2.4 square cm.), 2.0 square inches (13.0 square cm.), and 0.1 square inches (0.5 cm.), respectively; there are not one or two scars that are unstable or painful.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent prior to February 7, 2011, and in excess of 50 percent from February 7, 2011 to December 10, 2015 for service-connected chronic brain injury (TBI) are not met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7; 4.124a, Diagnostic Code (DC) 8045 (2017).

2.  The criteria for a 40 percent rating, and no higher, from December 10, 2015, for service-connected chronic brain injury (TBI) are met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8100 (2017).

3.  The criteria for a separate, 30-percent rating, and no higher, from May 13, 2009 to December 10, 2015 for major depressive disorder (previous rated with chronic brain syndrome), are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, DC 9434 (2017).

4.  The criteria for a rating in excess of 70 percent from December 10, 2015 for major depressive disorder (previously rated with chronic brain syndrome) are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, DC 9434 (2017).

5.  The criteria for a separate, noncompensable disability rating for headaches from May 13, 2010, are met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8100 (2017).

6.  The criteria for a 60 percent rating, and no higher, prior to July 22, 2015 for postoperative residuals of left tibia fracture with supra-imposed left knee injury, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2017).

7.  The criteria for a rating in excess of 60 percent rating from July 22, 2015 for postoperative residuals of left tibia fracture with supra-imposed left knee injury, are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2017).

8.  The criteria for a separate, 20-percent rating, and no higher, from May 13, 2010, for left knee disability based upon instability, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257 (2017).

9.  The criteria for a rating in excess of 10 percent for otitis externa, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.87, DC 6210 (2017).

10.  The criteria for a 10-percent rating, and no higher, from May 13, 2010 for left anterior mid-shin scar associated with post-operative residuals of left tibia fracture with post-operative residuals of supra-imposed left knee injury, are met.  38 U.S.C. §§ 1155, 5110(a) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, DC 7804 (2017).

11.  The criteria for a compensable rating for left anterior, mid-shin scar, deep and nonlinear, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, DC 7801 (2017).

12.  The criteria for a compensable rating for left-lower extremity scars, superficial and nonlinear, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, DC 7802 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012) and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify was met in this case by a letter of May 2010.  The Veteran has not alleged prejudice with regard to notice.  Absent extraordinary circumstances, it is appropriate for the Board to address only those procedural arguments specifically raised by the veteran.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.

The duty to assist has been met.  All identified medical records have been associated with the claims file to the extent possible.  The Veteran has been afforded an appropriate examination with respect to the disabilities at issue.  The examiners had reviewed the claims file and examined the Veteran.  The results of the examinations were reduced to writing and associated with the claims file.  The examination results are sufficient to accurately adjudicate the claim.

Except as noted in the Remand section below, the agency of original jurisdiction substantially complied with the Board's remand order of April 2017.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Claims for Rating Increase

A.  Legal Criteria, Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). Separate, "staged" evaluations may be assigned for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2017).  With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  See 38 C.F.R. § 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The assignment of a particular diagnostic code depends on the facts of the case.  See Butts v Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  A disability not specifically provided for in the rating schedule is encountered will be rated under a closely related disease or injury for which the affected functions and anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2017).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  A condition that is specifically listed in the rating schedule may not be rated by analogy under a different diagnostic code.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately.  The ratings are then combined pursuant to 38 C.F.R. § 4.25.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the same disability or manifestation under various diagnoses is to be avoided.

When there is an approximate balance of evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).

B. Chronic Brain Syndrome/Traumatic Brain Injury (TBI)

1.  Rating Criteria for TBI

Diagnostic Code 8045 provides for the evaluation of three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal-setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem-solving, judgment, decision-making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table, Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified ("Table").  See 38 C.F.R. § 4.124a, DC 8045 (2017).

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the Table.

Any residual with a distinct diagnosis that may be evaluated under another diagnostic code (such as migraine headache or Ménière's disease) must be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the Table.

Emotional/behavioral dysfunction must be evaluated under § 4.130 (schedule of ratings for mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the Table.

Physical (including neurological) dysfunction is evaluated based on the following list under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  The list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluation should take place under the most appropriate diagnostic code.  Each condition must be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition should be combined under § 4.25.  The evaluation assigned based on the Table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The need for special monthly compensation (SMC) for such problems as the loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. must be considered.

The table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains ten important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level (the highest level of impairment) which is labeled "total."  Not every facet has every level of severity.  A 100-percent evaluation must be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation should be assigned if 3 is the highest level of evaluation for any facet.

There manifestations of conditions evaluated pursuant to the Table may overlap with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation should not be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is to be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  If, however, the manifestations are clearly separable, a separate evaluation should be assigned for each condition.  Symptoms listed as examples at certain evaluation levels in the Table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  See 38 C.F.R. § 4.124a, DC 8045 (2017).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, housework and other chores, shopping, traveling, laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  See 38 C.F.R. §4.124a, DC 8045, Note (3) (2017).

The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  See 38 C.F.R. § 4.124a, DC 8045, Note (4) (2017).

2.  Analysis

The Veteran has traumatic brain injury.  He has also been diagnosed with persistent depressive disorder.  It has been medically determined that the symptoms attributed to each diagnosis may be differentiated.  See June 2017 VA examination report.

A March 1967 rating decision granted service connection for chronic brain syndrome, with a 10 percent evaluation and an effective date of November 5, 1966.  A subsequent rating decision of July 1970 increased the rating to 30 percent from February 18, 1970.  The Veteran filed a claim for rating increase in May 2010.  A rating decision of September 2010 increased the rating to 40 percent from May 13, 2009.  The Veteran appealed.  See notice of disagreement of November 2010; VA Form 9 of December 2011.

In January 2015, the Board remanded the Veteran's claim for an increased rating for chronic brain syndrome for additional development and referred the issue of entitlement to service connection for psychiatric disability to the AOJ for appropriate action.  Subsequently, a rating decision of January 2016 granted service connection for persistent depressive disorder due to service-connected disabilities, effective from October 4, 2010.  In the accompanying code sheet to the rating decision, however, the AOJ combined the service-connected chronic brain syndrome and depressive disorder and rated the disabilities together under Diagnostic Codes 8045-9434.

In April 2017, the Board remanded for additional opinion as to which of the Veteran's symptoms can be attributed to chronic brain syndrome and which to his depressive disorder.  Pursuant to a subsequent rating decision of November 2017, service connection was granted for 1) major depressive disorder (which had been previously rated with chronic brain syndrome), with an evaluation of 70 percent and an effective date December 10, 2015 and 2) chronic brain injury with headaches, with an evaluation of 10 percent and an effective of December 10, 2015.  The latter 10-percent rating was based on the assignment of a "1" for the severity of the Veteran's visual spatial orientation and for his judgment, under the facets analysis for a TBI rating.  The rating code sheet associated with the November 2017 rating decision establishes a 40 percent rating for TBI (rated as "chronic brain syndrome due to trauma") prior to February 7, 2011, and a 50 percent rating from February 7, 2011 to December 10, 2015.

Although the November 2017 rating decision reduced the rating for chronic brain syndrome under DC 8045, VA was not required to give the Veteran notice of a proposed rating reduction, because the actual amount of compensation paid to the Veteran was not reduced as a result of the November 2017 rating decision.  See VA. Gen. Coun. Prec. Opinion 71-91 (Nov. 1991).

The Veteran, having been granted service connection in March 1967, was previously rated under the criteria for evaluating disability caused by brain trauma.  A new rating schedule for TBI became effective October 23, 2008 and applies to all VA applications evaluated on or after October 2008.  The new rating criteria apply in this case because the Veteran's claim for rating increase was received in May 2010.

The three main areas of dysfunction that may result from traumatic brain injury are cognitive, emotional/behavioral, and physical.  See 38 C.F.R. § 4.124a, DC 8045 (2017).  DC 8045 requires that any residual of TBI having a distinct diagnosis that may be evaluated under another diagnostic code must be separately evaluated under that diagnostic code.  The Veteran's distinctly diagnosed conditions of major depressive disorder and tinnitus have been separately rated.  See rating decision of November 2017.  The Board will analyze whether the Veteran is entitled to a higher stated rating for his TBI disability and for his diagnosed depressive disorder that was formerly rated with the Veteran's TBI.  In addition, headaches will be separately rated as an aspect of the Veteran's TBI.  This analytic approach is required by DC 8045 and the anti-pyramiding provision of 38 C.F.R. § 4.14.

Entitlement to a rating in excess of 40 percent prior to February 7, 2011, and in excess of 50 percent from February 7, 2011 would require a "3" to be assigned as the highest level of any one facet, or for a total evaluation to be assigned for one or more facets.  As explained below, the highest level of severity for any facet during the period under review is "2;" therefore, a rating in excess of the current staged rating of 40 percent and 50 percent is not warranted.  The Board concludes that the preponderance of the evidence is against finding entitlement to a disability rating in excess of 40 percent rating prior to February 7, 2011, and in excess of 50 percent rating from February 7, 2011.

The Board finds the Veteran to have the following levels of severity for his facets of cognitive impairment and other residuals of TBI not otherwise classified: attention, concentration, executive functions (1); judgment (1); orientation (0); motor activity (with intact motor and sensory system) (2); visual spatial orientation (0); subjective symptoms (1); communication (0); and consciousness (0).  Accordingly, the overall percentage evaluation for cognitive impairment and other residuals not otherwise classified is "2" (or 40 percent), because 2 is the highest level of any rated facet, and only one disability evaluation is assigned for all the applicable facets.  See 38 C.F.R. § 4.124a, DC 8045, Note (5) (2017).

The Board notes the requirement that a possible need for special monthly compensation (SMC) for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. be considered.  See 38 C.F.R. § 4.124a, DC 8045 (20175).  A preponderance of the evidence is against finding that the Veteran needs regular aid and attendance to perform the personal functions of daily living.  Therefore, a need for special monthly compensation based on aid and attendance has not been established.  See 38 U.S.C. §1114(d) (2012); 38 C.F.R. § 3.352(a) (2017).  The issue of entitlement to SMC on the basis of "housebound" status is addressed in the Remand section below.



Memory, Attention, Concentration, Executive Functions

Because the Veteran has a distinct diagnosis of depressive disorder which is manifested, in part, by memory loss, the Veteran's complaint of mild memory loss, noted by the VA examination of June 2017 for TBI, will be evaluated separately under § 4.130 (Schedule of ratings-mental disorders).  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  The Veteran complained of intermittent problems with attention, concentration, or executive functions ("Most of the time it's ok, sometimes is difficult"); the examiners found no objective evidence of these symptoms upon testing.  See June 2017 VA examination report; December 2015 VA examination report.  A "1" is assigned for this facet.

Judgment

The Veteran's judgment was found to be normal by the June 2017 VA examiner and mildly impaired by the December 2015 VA examiner.  A "1" is assigned for this facet.

Social Interaction

The Veteran's social interaction, which is not routinely appropriate, will be considered in the context of his distinctly diagnosed mental disorder.  See 38 C.F.R. § 4.124a, DC 8045 (2017).

Orientation

The Veteran is always oriented to person, time, place, and situation.  See June 2017 VA examination report; December 2015 VA examination report.  Therefore, a zero is assigned for this facet.





Motor Activity

The Veteran's motor activity is mildly decreased or with moderate slowing due to apraxia.  See June 2017 VA examination report.  Therefore, a "2" is assigned for this facet.

Visual Spatial Orientation

The Veteran's visual spatial orientation is normal.  See June 2017 VA examination report; December 2015 VA examination report.  Therefore, a zero is assigned for this facet.

Subjective Symptoms

The Veteran's headaches will be evaluated separately under the appropriate diagnostic code.  The Veteran also complains of dizziness when he lays down at night and when he gets up in the morning.  December 2015 VA examination report He has not been diagnosed with vertigo or a distinct dizziness disability.  A "1" is assigned for this facet.

Neurobehavioral Effects

The Veteran's neurobehavioral symptoms will be evaluation in the context of his distinctly diagnosed mental disorder.  See 38 C.F.R. § 4.124a, DC 8045 (2017).

Communication

The Veteran's communication is only occasionally impaired, and he can communicate complex ideas.  See June 2017 VA examination report; July 2010 VA examination report.  Therefore, a zero is assigned for this facet.




Consciousness

The Veteran's consciousness is normal.  See June 2017 VA examination report; July 2010 VA examination report.  Therefore, a zero is assigned for this facet.

C.  Depressive Disorder

1.  Rating Criteria for Psychiatric Disorder

Psychiatric disorders are rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, with representative criteria for percentage ratings.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The words "such symptoms as" in the diagnostic codes for mental disorders at 38 C.F.R. § 4.130 mean "for example" and do not represent an exhaustive list of symptoms that must be found before granting a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

2.  Analysis

The Veteran has traumatic brain injury.  He has also been diagnosed with a single mental disorder: persistent depressive disorder with persistent major depressive episode, mild severity.  It has been medically determined that the symptoms attributed to each diagnosis may be differentiated.  See June 2017 VA examination report; July 2015 VA examination report.

A July 2010 VA examination report for TBI noted the Veteran's psychiatric symptoms to be easy agitation, mood swings, and depression.  The neurobehavioral symptoms were irritability or restlessness.

The Veteran reported a very short temper and impatience during a December 2015 VA examination.  He was noted to be coping with depressed mood for most of the day on most days.  The examiner, a clinical psychologist, determined that the Veteran's level of occupational and social impairment was characterized by deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  See December 2015 VA examination report.

Upon VA examination in June 2017, the symptoms of the Veteran's depressive disorder were noted to include: depressed mood; insomnia; low energy and fatigue; feelings of hopelessness; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  The examiner found the Veteran to be alert and oriented.  The Veteran complained of depression, forgetfulness (memory concerns), feelings of frustration, nightmares, and anxiety characterized more by impatience than fear.  There was no suicidal or homicidal ideation.  He answered the examiner's questions about current events and displayed no problem with understanding and responding during a casual conversation.  He reported that he was still engaging in "occasional legal work" without difficulty.  The examiner considered the Veteran to be capable of managing his financial affairs.

The Veteran reports that he has no friends.  He feels distant or cut off from other people but not from his family.  He frequently feels irritable but tries not to express it.  The Veteran prefers to sit near a window to avoid feelings of claustrophobia.  He also reports being startled by loud noises approximately 20 times per month.  See June 2017 VA examination report.

The June 2017 VA examiner diagnosed persistent depressive disorder with persistent major depressive episode, mild severity.  The examiner also specifically found that the Veteran did not meet the DSM-5 diagnostic criteria for posttraumatic stress disorder (PTSD) and does not have any other mental disorder.  In the examiner's opinion, the Veteran has very few symptoms related to his mental disorder, and the Veteran's reported functional limitations were noted to be "primarily physical."  The June 2017 VA examiner found the Veteran's level of occupational and social impairment with regard to his mental condition to be "reduced reliability and productivity."  See June 2017 VA examination report.

The Board finds that the Veteran is entitled to a separate, 30-percent rating for depressive disorder from May 13, 2009 to December 10, 2015.  The latter rating corresponds to the Veteran's occupational and social impairment with occasional decrease in work efficiency, although generally satisfactory functioning with routine behavior, during that period.  The preponderance of the evidence is against finding entitlement to a higher, 50-percent rating for that period, as there are not symptoms on a par with that level of severity.

The more severe symptoms noted in the December 2015 VA examination report, including the examiner's finding of deficiencies in "most areas," warrants a 70 percent rating from December 10, 2015, which the Veteran has already been awarded.  See November 2017 rating decision.  The preponderance of the evidence is against finding entitlement to a 100-percent rating from December 10, 2015, as the Veteran has not shown symptoms approximating, or otherwise on a par with, gross impairment in thought or communication or grossly inappropriate behavior.

D.  Headaches

A rating decision of November 2017 granted service connection for "chronic brain injury with headaches."  A 10 percent evaluation was assigned with an effective date of December 10, 2015.  Because distinctly diagnosed physical dysfunction associated with TBI is to be evaluated under the appropriate diagnostic code, the Veteran's headaches will be evaluated pursuant to DC 8100, the relevant diagnostic code.  See 38 C.F.R. § 4.124a, DC 8045 (2017).

Under DC 8100, migraine headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability evaluation.  A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable evaluation is assigned for migraine headaches with less frequent attacks.  See 38 C.F.R. § 4.124a, DC 8100 (2017).

The rating criteria do not define "prostrating," nor has the Court of Appeals for Veterans Claims defined the term.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes the dictionary definition of prostration as "complete physical or mental exhaustion."  Merriam Webster's Collegiate Dictionary (11th Ed. 2007).  A similar definition is found in Dorland's Illustrated Medical Dictionary (31st Ed. 2007), which defines prostration as "extreme exhaustion or powerlessness."

The Veteran has post-concussive headaches associated with his traumatic brain injury.  See December 2015 VA examination report; June 2017 VA examination report.  He has reported constant head pain on both sides of his head, nausea, vomiting, sensitivity to light and sound, and dizziness.  He has not had characteristic prostrating attacks of migraine or non-migraine headache pain.  He reports that the headaches do not affect his ability to do anything because he has learned to live with them.  The December 2015 VA examiner determined that the Veteran's headache condition does not affect his ability to work.  See December 2015 VA examination report.

The Veteran's headaches associated with his TBI are documented in the medical records to 2010.  See July 2010 VA examination report.  Based on his symptomatology, the Veteran is entitled to a noncompensable rating for his headache disability from May 13, 2010, the date of his claim for rating increase relating to his TBI disability.  A preponderance of the evidence is against finding entitlement to a higher, 10-percent rating, because the Veteran has not had characteristic prostrating attacks of headache pain averaging one in two months over the last several months.  No evidence supports a finding that the Veteran's migraine headaches disability was more or less severe during the appeal period; therefore, a staged rating that reflects different symptoms shown in different time periods is not called for.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

E.  Left Tibia/Left Knee

A rating decision of March 1967 granted service connection for residuals of a left tibia fracture.  A 20-percent rating and an effective date of November 5, 1966 were assigned.  In May 2010, the Veteran filed a claim for a rating increase.  A rating decision of September 2010 increased the evaluation to 30 percent, effective May 13, 2010.  The Veteran appealed.  See notice of disagreement of November 2010; VA Form 9 of December 2011.

An August 2015 rating decision assigned a higher, 60 percent rating from July 22, 2015.  As noted in the Board's April 2017 remand order, the AOJ's action does not represent a full grant of the benefit sought on appeal, and the issue of entitlement to an increased rating for residuals of left tibia fracture with superimposed left knee injury remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Under the staged rating currently in effect, the Veteran's postoperative residuals of left tibia fracture with superimposed left knee injury is rated at 30 percent from May 13, 2010, and at 60 percent from July 22, 2015.  The rating decision of September 2010 rated under the hyphenated Diagnostic Code 5262-5055, while the August 2015 rating decision rated under DC 5055 only.

DC 5256 provides that favorable ankylosis of a knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between zero degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.

DC 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.

DC 5258 provides that a 20 percent evaluation is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 

DC 5259 provides that a 10 percent rating is warranted for surgically removed semilunar cartilage that is symptomatic.

DC 5260 pertains to limited flexion of the knee.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

DC 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater.

DC 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.

DC 5263 assigns a 10 percent rating for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

The rating schedule provides for evaluating replacement of a knee joint with a prosthetic joint as follows.  For one year following implantation of prosthesis, a 100 percent rating is warranted.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60-percent rating is warranted.  With intermediate degrees of residual weakness, pain, or limitation of motion, the rating is to be analogy to diagnostic codes 5256, 5261, or 5262.  DC 5055 provides for a minimum rating of 30 percent.  See 38 C.F.R. § 4.71a, DC 5055 (2017).

The Veteran underwent a VA examination in July 2010.  It was noted that a total left knee replacement had been performed in 2003.  The Veteran reported continued knee pain and knee buckling.  On examination, the Veteran walked with an antalgic gait.  There was tenderness, pain at rest, guarding of movement, and edema of the left knee.  The examiner noted a history of left knee joint instability and giving way, but there was no instability upon examination.  The left-knee range of motion was 60 degrees for flexion and 15 degrees for extension.  There was objective evidence of pain following repetitive motion, but the examiner was unable to test for additional limitations after three repetitions because the test was too painful.  The diagnosis was post-operative residuals of left tibial fracture/knee injury.  There were no reported flare-ups of joint disease.  The examiner's summary of the joint prosthesis of the left knee was "severe weakness."

The July 2010 VA examination report thus indicates chronic painful residuals consisting of severe painful motion or weakness in the affected extremity that entitle the Veteran to a higher, 60-percent rating prior from May 13, 2010 under DC 5055.  The examiner noted the severe weakness of the left joint and made findings of pain at rest, pain with active motion, and pain the prevented certain testing.  A preponderance of the evidence is against finding entitlement to a 100 percent rating for one year following the implantation of the prosthesis in 2003, because the period of appellate review dates from one year prior to the filing of the Veteran's May 2010 claim for rating increase.  See 38 U.S.C. § 5110(b) (2012); 38 C.F.R. § 3.400(o)(1)(2) (2017); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Under Copeland, 27 Vet. App. at 337, because DC 5055 pertains specifically to evaluation of total knee replacement disability, the Veteran's disability cannot be rated by analogy to any of the other diagnostic codes.   However, DC 5055 provides that, with intermediate degrees of residual weakness, pain, or limitation of motion, the rating is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  The Veteran's residual pain and weakness is not "intermediate" but severe.  The limitation of motion, however, is intermediate.  Therefore consideration must be given to whether a higher rating is available under DCs 5256, 5261, or 5262.  Such is not the case.  DC 5256 is inapplicable because there is no ankylosis.  See VA examination reports of July 2010 and July 2015.  DC 5261 and DC 5262 cannot offer higher ratings because the maximum ratings under those codes are 50 percent and 40 percent, respectively.

The issue of entitlement to a separate disability rating for left knee instability has been added to the list of issues on appeal.  Limitation of motion and instability of the knee may be rated separately, provided that any separate rating is based upon additional disability.  See VA. Gen. Coun. Prec. Opinion 23-97 (1997).  Here the Veteran's left knee disability is rated under a code contemplating painful motion (DC 5055), and there is evidence of instability of the left knee joint.

DC 5257 provides the rating criteria for disabilities related to "other impairment of the knee," specifically recurrent subluxation (partial dislocation of the kneecap) and lateral instability of the knee.  This code allows for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of the knee, a 20 percent rating when there is moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation for severe recurrent subluxation or lateral instability of the knee.  There is no mechanical formula with respect to the words "slight," "moderate," "severe," which are not defined in the rating schedule.  The use of such terms by VA examiners and others, while relevant, is not dispositive of the issue.

There was no instability found upon VA examination in July 2010.  When the Veteran was next examined in July 2015, there was a finding of "moderate" recurrent subluxation and "moderate" lateral instability.  The Veteran had difficulty rising from sitting to standing and required something to hold on to in order to stand.  The examiner noted that the Veteran wears "bilateral Unloader braces" due to bilateral knee instability and uses a wheelchair or walker for long distances due to bilateral knee pain and instability.

Upon examination in December 2015, joint stability testing showed no joint instability.  The examiner noted a history of "slight" recurrent subluxation and no history of lateral instability.  The Veteran's use of braces, a wheel chair, and a walker were again noted.  The Veteran reported that he cannot bend, squat, kneel, sit, or stand "very long."

The Veteran is competent to report the symptoms of knee instability that he experiences.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board finds the objective evidence, which contemplates at the most slight or moderate instability or subluxation, to be more credible.  The Veteran's moderate instability or subluxation corresponds to a 20-percent rating.  In this case, the Board concludes that the observations of skilled professionals are more probative and credible than the lay evidence.  The medical examiners used several joint stability tests in formulating an opinion as to the severity of the Veteran's joint instability.  Because a preponderance of the evidence is against finding severe instability or subluxation, a higher evaluation under DC 5257 is not warranted.

F.  Otitis Externa

A rating decision of March 1967 granted service connection for otitis externa, and a noncompensable rating was assigned.   In May 2010, the Veteran filed a claim for rating increase, which was denied by a rating decision of September 2010.  The Veteran appealed.  See notice of disagreement of November 2010; VA Form 9 of December 2011.

A rating decision of December 2015 increased the rating to 10 percent from May 13, 2010.  The Board determined in its April 2017 order that the increased rating issue remains on appeal because the December 2015 rating decision, while awarding the maximum rating available under Diagnostic Code 6210, did not consider an extraschedular rating.

The Veteran underwent a VA examination in July 2015.  The Veteran reported significant right-ear pain and frequent treatment with antibiotics.  Symptoms attributed to the Veteran's otitis externa were: swelling and itching of the external ear canal, discharge that is dry, scaly, and serous, and continuous and prolonged treatment.  The report did not state when these symptoms had their onset.  A July 2010 VA examination report noted suppurative ear discharge occurring several times per year, and the right external ear canal was dry and scaly.

The Veteran's otitis externa is currently rated at 10 percent under DC 6210, applicable to chronic otitis externa.  This diagnostic code provides for a maximum 10 percent rating where there is swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.   Based on his symptomatology, the Veteran is entitled to the maximum schedular rating of 10 percent under DC 6210.

The Veteran is not entitled to a higher rating under other diagnostic codes under the schedule of ratings for the ear, as he does not have Ménière's syndrome, a peripheral vestibular condition, or another diagnosed ear condition.  See July 2015 VA examination report.  Because otitis externa has its own code, DC 6210, no rating by analogy under other codes is warranted in this case.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).

The Board previously found that an extraschedular analysis is warranted.  See Board remand of April 2017.  Ordinarily the VA Schedule will apply unless exceptional or unusual factors render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted if the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2017); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Director, Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the preponderance of the evidence is against finding that such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected otitis externa.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which consists of pain, swelling, itching, prolonged treatment, and dry, scaly, and serous discharge.  These are the types of symptoms contemplated in the current assigned rating for the ear disability.  Because the Veteran's schedular rating is adequate to fully compensate him for his symptoms, a remand to the RO for referral of this issue for extraschedular consideration is not warranted.  The Veteran argues that he is entitled to a higher rating because of how otitis externa affects him "on an everyday basis."  See appellate brief of February 2018.  The daily disabling effect of the disability is already contemplated by the assigned rating and is not the legal standard upon which an extraschedular rating is granted.  See Thun, supra.

G.  Scars (Left Mid-Shin and Left Lower Extremity)

Generally, scars are evaluated under 38 C.F.R. § 4.118, DC 7800-7805.  Amendments to those criteria became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Because the entire period on appeal is subsequent to October 2008, the new criteria apply.  As explained below, the preponderance of the evidence is against finding entitlement to a rating higher than 10 percent for painful left anterior mid-shin scar, to a compensable rating for a deep, nonlinear, left anterior mid-shin scar, or to a compensable rating for superficial, nonlinear left lower extremity scars.

A 10 percent evaluation has been assigned under DC 7804 for one painful scar of the left anterior mid-shin.  The Veteran is entitled to the 10 percent rating from May 13, 2010, the date of receipt of the Veteran's claim for rating increase.  See 38 U.S.C. § 5110(a) (2012).  No evidence suggests that the Veteran's scar became painful on July 22, 2015, the date of the VA scars examination.  The examination report does not associate the symptom of pain with the examination date.  Entitlement to a higher, 20-percent evaluation is not warranted under DC 7804, because there are not three or four painful or unstable scars, or one or two painful or unstable scars with at least one scar being both painful and unstable.  See Note (2), DC 7804.

A noncompensable rating has been assigned under DC 7801 for a deep and nonlinear scar of the left anterior mid-shin.  It is a painful, not unstable surgical scar measuring 2.8 square inches (18.0 square cm.).  A compensable rating is not warranted under DC 7801, because the area is not at least 6 square inches (39 cm.).

A noncompensable rating has been assigned under DC 7802 for superficial, nonlinear scars of the left lower extremity that are neither painful nor unstable.  One scar measures 0.4 square inches (2.4 square cm.), another measures 2.0 square inches (13.0 square cm.), and a third measures 0.1 square inches (0.5 cm.).  A compensable rating is not warranted under DC 7802, because the area of these scars is less than 144 square inches (929 square cm.).  A compensable rating is also not warranted under DC 7804, because there are not one or two scars that are unstable or painful.  See July 2015 and December 2015 VA examination reports for scars/disfigurement.

The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's belief that his scars are more disabling than as indicated by the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with statements of the Veteran.  The VA examiner has the training and expertise to determine the type and degree of the impairment associated with the Veteran's scars, and greater evidentiary weight is placed on the physical examination findings.

Because the preponderance of the evidence is against finding entitlement to higher scar ratings at any point during the period under review, the benefit-of-the-doubt doctrine does not apply.   See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a rating in excess of 40 percent prior to February 7, 2011, and in excess of 50 percent from February 7, 2011 to December 10, 2015, for service-connected chronic brain syndrome due to trauma is denied.

Entitlement to a 40 percent rating, and no higher, from December 10, 2015, for service-connected chronic brain injury (TBI) is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a separate, 30-percent rating, and no higher, from May 13, 2009 to December 10, 2015 for major depressive disorder (previously rated with chronic brain syndrome) is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent from December 10, 2015 for major depressive disorder (previously rated with chronic brain syndrome) is denied.

Entitlement to a separate, noncompensable rating for headaches associated with TBI from May 13, 2010 is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a 60 percent rating, and no higher, prior to July 22, 2015 for postoperative residuals of left tibia fracture with postoperative residuals of supra-imposed left knee injury (previously DC 5262) is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 60 percent rating from July 22, 2015 for postoperative residuals of left tibia fracture with postoperative residuals of supra-imposed left knee injury (previously DC 5262) is denied.

Entitlement to a separate, 20-percent rating, and no higher, from May 13, 2010 for left knee disability based upon instability is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for otitis externa is denied.

Entitlement to a separate, 10-percent rating, and no higher, prior to July 22, 2015 for left anterior mid-shin scar associated with post-operative residuals of left tibia fracture with post-operative residuals of supra-imposed left knee injury is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent from July 22, 2015 for left anterior mid-shin scar associated with post-operative residuals of left tibia fracture with post-operative residuals supra-imposed left knee injury is denied.

Entitlement to a compensable rating for left anterior, mid-shin scar, deep and nonlinear is denied.

Entitlement to a compensable rating for left lower extremity scars, superficial and nonlinear is denied.





REMAND

I.  Right Trapezius Muscle Strain

A rating decision of June 1973 granted service connection for right trapezius muscle strain, with a noncompensable rating and an effective date of July 27, 1970.  A June 1975 rating decision increased the rating to 40 percent, with an effective date of May 23, 1973.  The disability was redesignated at that time as strain, right trapezius muscle with post-operative anterior scalene syndrome, major.

In May 2010, the Veteran filed a claim for rating increase, which was denied by a September 2010 rating decision.  The Veteran appealed.  See notice of disagreement of November 2010; VA Form 9 of December 2011.  The Veteran's disability has been evaluated under a hyphenated diagnostic code, DC 5399-8510, relating to disabilities of the upper radicular group.  See 38 C.F.R. § 4.27 (2017).  VA must consider other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board's April 2017 remand required that a VA examination for the right trapezius muscle strain indicate any associated nerve impairment, the nerve or nerves affected, whether the disorder is best characterized as neuritis, neuralgia, or partial or complete paralysis, and whether the disorder is mild, moderate, or severe.  According to a June 2017 examination report, the left and right radial nerves are normal.  There is moderate, incomplete paralysis of the right median nerve, incomplete paralysis of the left ulnar nerve, and mild, incomplete paralysis of the right upper radicular group.  The VA examiner also determined that the Veteran's right rotator cuff tear and surgical residuals and arthritis are part and parcel of, proximately due to, or chronically aggravated by, the Veteran's service-connected right trapezius disability.

The June 2017 examiner failed to note whether the Veteran's incomplete ulnar nerve paralysis was mild, moderate, or severe, or to characterize the neurological disorders as requested by the Board.  If an examination report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2017).  Because the complete information requested by the Board's remand is lacking in the June 2017 VA examination report, the Board will remand for a VA addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board will also request a medical opinion as to whether the Veteran's symptoms of the upper radicular group (rated under DC 8510) overlap with impairment of the median nerve, ulnar nerve, or any other nerve or nerve group.  In order for the Board to determine whether separate disability ratings may be assigned, it must be known whether the symptomatology for any one condition is duplicative or overlapping with the symptomatology of another condition.

II.  Entitlement to a TDIU for Purpose of Establishing Entitlement to SMC

In May 2010, the Veteran filed an increased rating claim with respect to this service-connected TBI.  A possible need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. be considered.  See 38 C.F.R. § 4.124a, DC 8045 (2017).

The Veteran was in receipt of a TDIU from March 7, 1977 to December 10, 2015, when the Veteran became entitled to a 100 percent combined schedular rating.  In its April 2017 remand order, the Board added the issue of entitlement to a TDIU for the purposes of establishing entitlement to SMC as an issue on appeal.  The Board cited VA's duty to maximize benefits by assessing all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s).

A veteran who files a claim for an increased rating is presumed to be seeking the maximum benefit under any applicable theory.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, entitlement to special monthly compensation is an inferable issue.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  In this case, an award of "housebound" SMC will be warranted if the Veteran is entitled to a TDIU independently of additional service-connected disability or disabilities that are ratable at 60 percent or more.  See 38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).  A TDIU rating based on several underlying disabilities cannot satisfy the requirement of § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010).

The Board will remand the TDIU claim because it is inextricably intertwined with the remanded issue of entitlement to an increased rating for right trapezius muscle strain Q/PO interior scalene syndrome.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  On remand, the AOJ must consider whether the Veteran has a single disability rated at 100 percent (including consideration of TDIU and any temporary total rating based on a single disability) with additional disability or disabilities independently rated at 60 percent or more.  See 38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain, and associate with the record, any outstanding relevant private or VA treatment records relating to the Veteran's right trapezius disability.  All efforts to obtain such records should be documented in the record.

2. 	Refer the Veteran's claims file to the examiner who performed the June 2017 VA examination for shoulder and arm conditions, or to another qualified examiner if the June 2017 examiner is unavailable, for a medical opinion.  The Veteran's claims file must be made available for the examiner's review.  An additional examination of the Veteran must be scheduled if deemed necessary by the examiner.

The examiner should make diagnostic findings as to any nerve impairment associated with the Veteran's right trapezius disability and post-operative residuals, with specification of the nerve or nerves affected, whether the disorder is best characterized as neuritis, neuralgia, or partial or complete paralysis, and whether the disorder is mild, moderate, or severe.  The basis for such determination must be provided.

As applicable, the examiner must specify which neurological symptoms are due to the Veteran's service-connected right trapezius disability and/or right rotator cuff tear and which are due to any other disability.

The examiner must specify whether any symptoms of the upper radicular group overlap with symptoms of the median nerve, ulnar nerve, or other nerve or nerve group.

The examiner should consider and note all symptoms necessary to rate any associated neurological impairment under the VA Rating Schedule.

3. 	After completing the above development and any other development deemed warranted, readjudicate the remanded issues.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and the requisite opportunity to respond before the case is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (2012).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


